     Case 6:19-cv-01359 Document 1 Filed 10/16/19 Page 1 of 16 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE-OPELOUSAS DIVISION

DARREN MICHAEL SHIELDS,
and CONNIE BOURQUE, Individually
and on behalf of others similarly situated           CIVIL ACTION NO.:

VERSUS                                               HONORABLE JUDGE:

STATE FARM MUTUAL AUTOMOBILE                         MAGISTRATE JUDGE:
INSURANCE COMPANY


                 PETITION FOR PROPERTY DAMAGES, PENALTIES,
                ATTORNEY’S FEES AND FOR CLASS CERTIFICATION


       The complaint of DARREN MICHAEL SHIELDS and CONNIE BOURQUE, of lawful

age and residents of the State of Louisiana, individually and on behalf of others similarly

situated, herein represented by undersigned counsel, represent that:

                                                1.

       Made defendant herein is the following, to-wit:

       a)      STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY (STATE
               FARM), a foreign insurance company licensed to do and is doing business in the
               State of Louisiana.

                                                2.

       Defendant is truly indebted to the complainants in an amount commensurate with the

damages sustained for the following, to-wit:

                                JURISDICTION AND VENUE

                                                3.

       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332.

                                                4.

       Named complainants and potential class members were Louisiana resident policyholders

of State Farm Mutual Automobile Insurance Company which is a foreign insurance company
     Case 6:19-cv-01359 Document 1 Filed 10/16/19 Page 2 of 16 PageID #: 2



authorized to do and doing business in Louisiana and which issues automobile insurance policies

through its various entities to include State Farm Fire and Casualty Company and State Farm

General Insurance Company

                                                   5.

       As hereinafter more fully appears, the defendant breached its contractual obligations

under policies issued in the State of Louisiana.

                                                   6.

       The issues raised herein arise out of defendant’s contractual relations created and issued

within the State of Louisiana.

                                     BACKGROUND AND
                                     BASIS FOR CLAIMS

                                                   7.

       On or about April 27, 2019, Complainant, Darren Michael Shield’s vehicle, a 2008 Isuzu

i-370 LS truck, was involved in an accident in the State of Louisiana.

                                                   8.

       The Complainant’s vehicle, a 2008 Isuzu i-370 LS truck, was severely damaged in this

accident so that the estimate to repair the vehicle exceeded the value of the vehicle. Complainant

made a claim against the collision coverage of his automobile policy with State Farm Mutual

Automobile Insurance Company.

                                                   9.

       On or about March 7, 2018, Complainant Connie Bourque’s vehicle, a 2016 Toyota Rav4

XLE, was involved in an accident in the State of Louisiana.

                                                   10.

       The Complainant, Connie Bourque’s vehicle, a 2016 Toyota Rav4 XLE, was severely

damaged in this accident so that the estimate to repair the vehicle exceeded seventy-five percent
     Case 6:19-cv-01359 Document 1 Filed 10/16/19 Page 3 of 16 PageID #: 3



of the value of the vehicle. Complainant made a claim against the collision coverage of her

automobile policy with State Farm Mutual Automobile Insurance Company.

                                               11.

       State Farm Mutual Automobile Insurance Company is an automobile insurer which

writes policies in Louisiana which policies, including the policies issued to Complainants,

provides that in return for payment of a premium, State Farm Mutual Automobile Insurance

Company will pay the actual cash value (ACV) of an insured vehicle when a total loss occurs.

                                               12.

       Beginning in or about 2017, to determine ACV, State Farm Mutual Automobile

Insurance Company employed the use of a valuation product marketed and sold to it by Audatex

(a Solera company) and called the Autosource Market-Driven Valuation (“Autosource”).

                                               13.

       The aforementioned Autosource Market-Driven Valuation report is a product marketed

exclusively to insurance companies like State Farm.

                                               14.

       Louisiana law requires insurers to use one of three methods to determine ACV for an

insured’s total loss vehicle as outlined in LSA-R.S. 22:1892.

                                               15.

       LSA-R.S. 22:1892B(5)(a) provides for the use of a fair market survey conducted using

qualified retail automobile dealers in the local market, or the nearest reasonable market if there

are no dealers in the local market.

                                               16.

       LSA-R.S. 22:1892B(5)(b) provides that the retail cost can be determined by a generally

recognized used motor vehicle industry source; such as, an electronic database, if the valuation
     Case 6:19-cv-01359 Document 1 Filed 10/16/19 Page 4 of 16 PageID #: 4



documents generated by the database are provided to the first party claimant, or a guidebook that

is available to the general public.

                                                                               17.

       LSA-R.S. 22:1892B(5)(c) provides for the use of a qualified expert appraiser selected and

agreed upon by the insured and insurer.

                                                                               18.

       The relevant portion of the Autosource Market-Driven Valuation report for Complainant,

Darren Michael Shields, is copied and inserted here:



                                               Autosource
                                                         Market-Driven Valuation™



                    State Farm Insurance is dedicated to delivering                                        Market Value
                    exceptional service to you in reference to your
                    claim 18-8602-S2201 from loss date                                                           $6,997
                    04/27/2019 on a 2008 Isuzu i-370 LS 2WD 4D
                    Short Bed Crew Cab. State Farm Insurance
                    has selected Audatex, an independent vehicle
                    valuation company, to prepare a
                    comprehensive vehicle valuation for your
                    vehicle. This valuation report was prepared
                    specifically for your vehicle and represents a
                    fair and accurate value driven by the retail used
                    vehicle market.
                    In these pages, you will find:
                      => Vehicle Inspection
                      => Market Overview
                      => Valuation Detail



                    The Valuation Process

                    The breadth and depth of the Audatex used vehicle database makes Autosource the most comprehensive market-driven valuation
                    process available. Audatex has been determining locally sensitive, fair, and accurate market values for vehicles since 1985, with
                    more than 30 million vehicles valued. The Autosource Market Value includes vehicles for sale at dealerships and private party
                    sellers, starting right in the local market.
                                Vehicle Base            Odometer               Options               Condition            Market Value



                                   $7,272                 $ -70                 $ -25                  $ -180                $6,997




                    Valuation Detail

                                                       Comparable Vehicle                  Your Vehicle                                  Adjustment
                    Price                              Lafayette, La                                                                        $7,272
                    Odometer                           133,958 Mi(Actual)                  137,902 Mi(Actual)                                   -70
                    Other Optional Equipment                                               Trailer Hitch                                        25
                    Radio/Phone/Alarm Options          AM/FM CD Player                                                                          -50
                    Seats Condition                    Minor Wear                          Moderate Wear                                      -145
                    Carpets Condition                  Minor Wear                          Moderate Wear                                        -35
                    Int Trim Condition                 Moderate Damage                     Minor Damage                                         55
     Case 6:19-cv-01359 Document 1 Filed 10/16/19 Page 5 of 16 PageID #: 5




                                                                                                          2008 Isuzu i-370 LS 2WD 4D Short Bed Crew Cab


                   Glass Condition                       Good                                   Minor Wear                                            -55
                   Headliner Condition                   Good                                   Minor Wear                                            -40
                   Ext Trim Condition                    Minor Damage                           Good                                                      40
                                                                                                _________________________________
                                                                                                Market Driven Value                           $6,997
                                                                                                          General Sales Tax 8.450%               $591.25
                                                                                                                           Deductible             -500.00
                                                                                                          Net Adjusted Market Value            $7,088.25

                   This valuation was processed using our Single Comparable valuation methodology.


                   Valuation Notes

                      o Adjustments of Special Note
                            ¤   A mileage adjustment of 1.75 cents per mile/kilometer has been applied. This adjustment is based on the vehicle year,
                                vehicle category and market area. Mileage adjustments are capped at 40% of the vehicle's starting value.
                            ¤   Typical miles for this 2008 Isuzu i-370 in Louisiana is 148,248.
                            ¤   No special adjustments were made for this vehicle.
                      o Information provided by State Farm Insurance
                            ¤   Loss vehicle description was provided by State Farm Insurance
                            ¤   All values are in U.S. dollars.
                      o Autosource Valuation Process
                            ¤   Over 9,000,000 vehicles are entered weekly into the database used for researching this value. This database includes
                                dealer inspected, dealer inventory, dealer advertised, phone verified and advertised private party vehicles.
                            ¤   The originating search area for this valuation was Lafayette, Louisiana.
                      o Other Adjustments or Comments
                            ¤   The tax was calculated based on a date of loss of 04/27/2019 using zip 70501-5127, in Lafayette, Lafayette County,
                                Louisiana. The city may vary from search area to reflect correct tax location.
                      o Conditioning Notes
                            ¤   INTERIOR
                                   °   Seats: 1 tear or wear hole greater than 1 credit card.
                                   °   Carpets: 1 tear greater than 1 credit card in size.
                                   °   Int Trim: Slight discoloration or wear.
                                   °   Glass: 1-3 chips or bull's eyes less than 1 quarter in size, that are repairable.
                                   °   Headliner: Slight stains.
                            ¤   EXTERIOR
                                   ° Body: Noticeable or multiple parking lot dings. 1-3 dents or creases no greater than 1 credit card in size. No
                                     large impacts or collision dents.
                                   ° Paint: More than 3 scrapes or large scratches up to 6 credit cards in length or diameter.
                                   ° Ext Trim: No damage.
                            ¤   TIRES
                                   ° Front Tires: Tires are in good condition.
                                   ° Rear Tires: 30-79% of tread remains.



                   Vehicle Description

                   VIN: 1GGCS13E488701057
                   2008 Isuzu i-370 LS 2WD 4D Short Bed Crew Cab
                   137,902 Miles Actual
                   5cyl gasoline 3.7
                   4 Speed Automatic

                   Claim 18-8602-S2201                                          Request 49605528                                                     Page 2




                                                                                   19.

       The Autosource Market-Driven Valuation describes the base value or “Market Driven

Value” for Complainant’s 2008 Isuzu i-370 truck with 138k miles as $6,997.00.

                                                                                   20.

       The Autosource Market-Driven Valuation report adds an 8.450% vehicle tax of $591.25.

and applies a deductible in the amount of $500.00. The “Net Adjusted Market Value” is the sum

of these amounts: $7,088.25.
     Case 6:19-cv-01359 Document 1 Filed 10/16/19 Page 6 of 16 PageID #: 6



                                                                              21.

       As an example of a generally recognized used motor vehicle industry source, NADA

valuation reports for Daren Michael Shields’ vehicle described its “Clean Retail” value as

$8,775.00 adjusted for mileage and options before applying tax and deductible, so that the total

paid to Complainant using a lawful valuation method would have been higher than the

Autosource total.

                                                                              22.

       The relevant portion of the Autosource Market-Driven Valuation report for Complainant,

Connie Bourque, is copied and inserted here:



                                               Autosource
                                                         Market-Driven Valuation™



                    State Farm Insurance is dedicated to delivering                                       Market Value
                    exceptional service to you in reference to your
                    claim 18-00Z9-65W01 from loss date                                                         $19,928
                    03/07/2018 on a 2016 Toyota Rav4 XLE 2WD
                    4D Wagon. State Farm Insurance has selected
                    Audatex, an independent vehicle valuation
                    company, to prepare a comprehensive vehicle
                    valuation for your vehicle. This valuation report
                    was prepared specifically for your vehicle and
                    represents a fair and accurate value driven by
                    the retail used vehicle market.
                    In these pages, you will find:
                      => Vehicle Inspection
                      => Market Overview
                      => Valuation Detail



                    The Valuation Process

                    The breadth and depth of the Audatex used vehicle database makes Autosource the most comprehensive market-driven valuation
                    process available. Audatex has been determining locally sensitive, fair, and accurate market values for vehicles since 1985, with
                    more than 30 million vehicles valued. The Autosource Market Value includes vehicles for sale at dealerships and private party
                    sellers, starting right in the local market.


                    Valuation Detail

                    1. 2016 Toyota Rav4 XLE 2WD 4D Wagon
                                                       Comparable 1                        Your Vehicle                                Adjustments
                    Price                              Zachary, La                                                                         $19,950
                    Odometer                           42,241 Mi(Actual)                   37,671 Mi(Actual)                                   275
                                                                                 ________________________________________
                                                                                 Comparable 1 Adjusted Price                               $20,225
                    2. 2016 Toyota Rav4 XLE 2WD 4D Wagon
                                                       Comparable 2                        Your Vehicle                                Adjustments
                    Price                              Zachary, La                                                                         $19,950
                    Odometer                           28,367 Mi(Actual)                   37,671 Mi(Actual)                                  -560
                                                                                 ________________________________________
                                                                                 Comparable 2 Adjusted Price                               $19,390
                    3. 2016 Toyota Rav4 XLE 2WD 4D Wagon
                                                       Comparable 3                        Your Vehicle                                Adjustments
     Case 6:19-cv-01359 Document 1 Filed 10/16/19 Page 7 of 16 PageID #: 7




                                                                                                             2016 Toyota Rav4 XLE 2WD 4D Wagon


                 Price                             Baton Rouge, La                                                                          $20,401
                 Odometer                          24,790 Mi(Actual)                     37,671 Mi(Actual)                                     -775
                                                                               ________________________________________
                                                                               Comparable 3 Adjusted Price                                  $19,626
                 4. 2016 Toyota Rav4 XLE 2WD 4D Wagon
                                                   Comparable 4                          Your Vehicle                                Adjustments
                 Price                             New Orleans, La                                                                          $18,542
                 Odometer                          65,474 Mi(Actual)                     37,671 Mi(Actual)                                    1,670
                                                                               ________________________________________
                                                                               Comparable 4 Adjusted Price                                  $20,212
                                                                                                                  Final Market Value Calculation
                 1.2016 Toyota Rav4 XLE 2WD 4D Wagon                                                                                        $20,225
                 2.2016 Toyota Rav4 XLE 2WD 4D Wagon                                                                                        $19,390
                 3.2016 Toyota Rav4 XLE 2WD 4D Wagon                                                                                        $19,626
                 4.2016 Toyota Rav4 XLE 2WD 4D Wagon                                                                                        $20,212
                                                                               ________________________________________
                                                                                                               Average Price                $19,863
                 Condition
                 Category                          Typical Condition                     Loss Vehicle Condition
                 Rear Tires Condition              Good                                  New                                                     65
                                                                                     _________________________________
                                                                       Total Condition Adjusted Market Value      $19,928
                                                                                                          Sales Tax 10.500%                 2,092.44
                                                                                                                   Deductible            -1,000.00
                                                                                                          Net Adjusted Value           $21,020.44
                 This valuation was processed using our Multiple Comparable valuation methodology.




                 Vehicle Description

                 VIN: 2T3WFREV6GW246106
                 2016 Toyota Rav4 XLE 2WD 4D Wagon
                 37,671 Miles Actual
                 4cyl Gasoline 2.5 DOHC
                 6-Speed Automatic

                 Interior                       Air Conditioning                   Alarm System                     Dual Zone Auto A/C
                                                Cruise Control                     Center Console                   Sport Seats
                                                Intermittent Wipers                Lighted Entry System             Overhead Console
                                                Power Door Locks                   Power Quarter Windows            Power Windows
                                                Split Folding Rear Seat            Velour/Cloth Seats               Leather Steering Wheel
                                                Tachometer                         Trip Computer                    Tire Pressure Monitor
                                                Tilt & Telescopic Steer

                 Exterior                       Bodyside Cladding                  Rear Window Defroster            Keyless Entry System
                                                Heated Power Mirrors               Power Liftgate                   Privacy Glass
                                                Roof/Luggage Rack                  Rear Window Wiper/Washer         Rear Spoiler
                                                Power Moonroof                     Aluminum/Alloy Wheels

                 Claim 18-00Z9-65W01                                      Request 45211329-2                                                   Page 2




                                                                             23.

       The Autosource Market-Driven Valuation describes the base value or “Average Price” of

the “Fair Market Value Calculation” for Complainant’s 2016 Toyota Rav4 XLE with 25K miles

as $19,863.00.
     Case 6:19-cv-01359 Document 1 Filed 10/16/19 Page 8 of 16 PageID #: 8



                                               24.

       The Autosource Market-Driven Valuation report adds a $65.00 condition adjustment, a

10.5% vehicle tax of $2,092.44 and applies a deductible in the amount of $1,000.00. The “Net

Adjusted Value” is the sum of these amounts: $21,020.44.

                                               25.

       As an example of a generally recognized used motor vehicle industry source, NADA

valuation reports for Connie Bourque’s vehicle described its “Clean Retail” value as $20,050.00

adjusted for mileage and options and before applying tax and deductible, so that the total paid to

Complainant using a lawful valuation method would have been higher than the Autosource total.

                                               26.

       Many times the Autosource Market-Driven Valuation report system applies an

“adjustment” either positive or negative, by using comparable vehicles but without knowing or

examining the condition of the comparables used.



                        BREACH OF CONTRACT AND BAD FAITH

                                               27.

       Complainant represents that the Autosource valuation report used by State Farm Mutual

Automobile Insurance Company is unlawfully low in its evaluations of vehicle values and that

State Farm is aware of this fact.

                                               28.

       Complainant represents the Autosource valuation report is used by State Farm to

intentionally undervalue total loss vehicles through the use of obscure adjustments which

systematically reduce values derived from comparables and which does not comply with any of

the methods required for valuation under LSA-R.S. 22:1892.
     Case 6:19-cv-01359 Document 1 Filed 10/16/19 Page 9 of 16 PageID #: 9



                                               29.

       Complainants represent that separate and apart from the Autosource valuation report,

State Farm knew or should have known that other valuation systems such as NADA book values

or Kelly Blue Book values are the generally accepted valuation tools. These are used by

individuals selling their vehicles, automobile dealerships and the like so that as a practical

matter, complainants’ vehicles cannot be replaced for the lower amount tendered by State Farm

and moreover, the Autosource valuation report valuation does not represent either the actual cash

value of the vehicle or the fair market retail value of the vehicle, the replacement value or the

cost to purchase a comparable motor vehicle.

                                               30.

       On information and belief, under the collision provisions of their insurance policy with

State Farm Mutual Automobile Insurance Company was obligated to pay for the “loss” of the

Complainants’ vehicles, individually and on behalf of other similarly situated.

                                               31.

       The parties intended and Louisiana statutory law demands that the “loss” be considered

the fair market retail value of the vehicle.

                                               32.

       Complainants paid their premiums and submitted a claim to State Farm Mutual

Automobile Insurance Company for the “loss” of their vehicle.

                                               33.

       State Farm Mutual Automobile Insurance Company paid only a portion of the “loss”.

                                               34.

       Complainants allege that State Farm Mutual Automobile Insurance Company’s refusal to

pay the full amount of their “loss” under the terms and provisions of their insurance policy with
    Case 6:19-cv-01359 Document 1 Filed 10/16/19 Page 10 of 16 PageID #: 10



State Farm Mutual Automobile Insurance Company, is a breach of the contract between State

Farm Mutual Automobile Insurance Company and the Complainants and similarly situated.

                                                 35.

       On information and belief, State Farm Mutual Automobile Insurance Company has

breached its contractual obligations to the Complainants and other similarly situated, through its

use of a vehicle valuation system which intentionally undervalues the “loss”.

                                                 36.

       State Farm Mutual Automobile Insurance Company owes Complainants and others

similarly situated, the fair retail value of their vehicle as their “loss” and not the lower value

determined by its valuation system and State Farm Mutual Automobile Insurance Company’s

refusal to pay the difference in value is arbitrary and capricious and bad faith.

                                                 37.

       State Farm Mutual Automobile Insurance Company’s use of the Autosource Market-

Driven Valuation report and its refusal to accept or pay the actual value of the vehicle as

determined by a method authorized by LSA-R.S. 22:1892, the retail value generally accepted in

the industry, is a breach of the terms and conditions of its policy with the Complainants and other

similarly situated policy holders.

                                                 38.

       On information and belief, State Farm Mutual Insurance Company employs the use of the

Autosource Market-Driven Valuation report knowing that it will undervalue the “loss” of its

policyholders’ vehicles and further, that it knew this information at the time it entered into

contract with the petitioners and others similarly situated.
    Case 6:19-cv-01359 Document 1 Filed 10/16/19 Page 11 of 16 PageID #: 11



                  USE OF AUTOSOURCE VIOLATES LOUISIANA LAW

                                             39.

       The aforementioned is a violation of State Farm Mutual Insurance Company’s

affirmative duty to adjust claims fairly under the requirement of LSA-R.S. 22:1892 (formerly

R.S. 22:658) and/or LSA-R.S. 22:1973 (formerly R.S. 22:1220) and it is therefore liable for

penalties and attorney’s fees.

                                             40.

       State Farm Mutual Insurance Company’s use of the Autosource Market-Driven Valuation

product caused Complainants and others similarly situated to be paid less than they or they

would have been had State Farm used a valuation method allowed by LSA-R.S. 22:1892B5.

                                             41.

       State Farm Mutual Insurance Company’s use of the Autosource Market-Driven Valuation

Report violates Louisiana law and specifically, LSA-R.S. 1892 (B)(5)(b) in that the Autosource

Market-Driven Valuation Report is not a “generally recognized used motor vehicle industry

source” but instead a tool employed for the specific purpose of undervaluing claims and thereby

cheating its policy holders.

                                             42.

       Complainants specifically allege that the Autosource Market-Driven Valuation Report is

not a “generally recognized used motor vehicle industry source” within the intendment of R.S.

22:1892 (B)(5)(b). Autosource Market-Driven Valuation Reports are not used by any person or

entity in the used vehicle industry. It is marketed exclusively to insurance companies with the

intent of providing increased profits to its insurance company customers by undervaluing total

loss vehicle claims.
    Case 6:19-cv-01359 Document 1 Filed 10/16/19 Page 12 of 16 PageID #: 12



                                                43.

        Complainants further allege that the Autosource Market-Driven Valuation Report is not a

“fair market value survey” as authorized under LSA-R.S. 22:1892B(5)(a) as it uses national data

bases and algorithms relying on nationally compiled data to determine its values.

                                                44.

        State Farm Mutual Insurance Company’s use of the Autosource valuation system is bad

faith within the intendment of LSA-R.S. 22:1973 and has caused Complainants and other

similarly situated damages and entitles Complainants and similarly situated to penalties under

that statute.

                                                45.

        Complainants specifically allege that State Farm Mutual Insurance Company has violated

statutorily imposed duty under LSA-R.S. 22:1973A which requires an insurer to adjust claims

promptly and fairly and to make a reasonable effort to settle claims with its insured.

                                                46.

        Complainants specifically allege State Farm Mutual Insurance Company has violated

LSA-R.S. 22:1973(B)(5) in that more than 60 days have passed since they submitted satisfactory

proof of loss to State Farm Mutual Insurance Company but to date, they have not paid the full

amount due under the terms of the insurance contract.

                                                47.

        On information and belief, State Farm Mutual Insurance Company employs a system

which specifically misleads their insureds, intentionally undervalues their claims, and

intentionally refuses to negotiate all of which violate Louisiana law and the affirmative duty of

good faith and fair dealing that State Farm owes its insureds.
   Case 6:19-cv-01359 Document 1 Filed 10/16/19 Page 13 of 16 PageID #: 13



                                                48.

       Complainants alleged that to the extent that State Farm Mutual Insurance Company’s

insurance policy conflicts with Louisiana State Law it should be deemed amended to conform

and comply with the law.

                                           DAMAGES

                                                49.

       Defendant is liable to complainant individually and on behalf of others similarly situated

for all damages including but not limited to:


       a)      The difference between State Farm Mutual Insurance Company’s actual cash

               value determination and the actual cash value as determined by a means which

               complies with the requirements of La. R.S. 22:1892 and La. R.S. 22: 1973;

       b)      Penalties;

       c)      Attorney’s fees;

                                        CLASS ACTION

                                                50.

       Complainants pray that this matter be certified and maintained as a class action on behalf

of all past and present State Farm Mutual Insurance Company policyholders who have made

claims against their policy for the total loss of a vehicle and had those claims valued through the

use of the Autosource Market-Driven Valuation Report system and/or other unfair valuation

tools used by State Farm Mutual Insurance Company.

                                                51.

       Complainants represent that the class consists of numerous policyholders who are located

throughout the State of Louisiana and the United States, so that joinder of all members is

impractical.
    Case 6:19-cv-01359 Document 1 Filed 10/16/19 Page 14 of 16 PageID #: 14



                                                  52.

       Complainants represent that the questions of law and fact are common to the class which

include the following, to-wit:

       i.      Is Autosource Market-Driven Valuation Report a “generally recognized used

               motor vehicle industry source” or a “fair market value survey” required under

               Louisiana State Law?

       ii.     Does defendant’s use of the Autosource Market-Driven Valuation Report system

               constitute bad faith and/or breach of contract?

                                                  53.

       Complainants represent that the claims and defenses of the representative parties are

typical of the claims or defenses of the class.

                                                  54.

Complainants represent that while the injury/damage may vary, the measure of injury is uniform,

i.e., the difference between the value determined under the Autosource Market-Driven Valuation

Report system and the actual cash value as determined by a method that complies with La. R.S.

22:1892B(5), such as NADA, Kelley Blue Book or another generally recognized used motor

vehicle industry source, along with associated statutory penalties.

                                                  55.

       Complainants represent that the damages can be determined on a class wide basis by

using some of the data relied upon by Autosource in its computations (i.e. year, make, model and

mileage of the vehicle) and using a legal source for the value of the vehicles such as NADA.

                                                  56.

       Complainants are members of the class they seek to represent, and their interests coincide

with, and are not antagonistic to the other class members. Complainants are a representative

party and will fairly and adequately protect the interest of the class.
    Case 6:19-cv-01359 Document 1 Filed 10/16/19 Page 15 of 16 PageID #: 15



                                                 57.

       Complainants represent that the class is or may be defined objectively in the terms of

ascertainable data such that the Court may determine the constituency of the class for purposes

of the conclusiveness of any judgment that may be rendered in the case.

                                                 58.

       Complainants further represent that the prosecution of separate actions by or against

individuals of the class would create a risk of inconsistent or varying adjudications with respect

to individual members and would establish incompatible standards of conduct for the party

opposing the class.

                                                 59.

       Complainants represent that the class action is superior to all other available methods for

the fair and efficient adjudication of this controversy.

                                                 60.

       Complainants pray for a trial by jury.



       WHEREFORE, Complainants, DARREN MICHAEL SHIELDS and CONNIE

BOURQUE, individually and on behalf of others similarly situated, pray that defendant, State

Farm Mutual Automobile Insurance Company, be served with a certified copy of this complaint

and be cited to appear and answer same, that after all legal delays and due proceedings had, there

be a trial by jury, there be judgment rendered herein in favor of complainant and against

defendant for such damages as are reasonable in the premises, with legal interest from the date of

judicial demand until paid, for all costs of these proceedings, for attorney’s fees, and for all

general and equitable relief allowed by law.
Case 6:19-cv-01359 Document 1 Filed 10/16/19 Page 16 of 16 PageID #: 16



                                RESPECTFULLY SUBMITTED,

                                KENNETH D. ST. PÉ, APLC

                                _/s/ Kenneth D. St. Pe´__________________
                                KENNETH D. ST. PÉ, La. Bar Roll No. 22638
                                311 W. University Ave., Suite A
                                Lafayette, LA 70506
                                (337) 534-4043
                                THE MURRAY FIRM

                                _/s/ Stephen B. Murray, Sr._______________
                                STEPHEN B. MURRAY, SR. (Bar Roll No. 9858)
                                STEPHEN B. MURRAY, JR. (Bar Roll No. 23877)
                                ARTHUR M. MURRAY (Bar Roll No. 27694)
                                DEVIN LOWELL (Bar Roll No. 36555)
                                650 Poydras Street, Suite 2150
                                New Orleans, LA 70130
                                (504) 525-8100


                                LAW OFFICES OF KENNETH W. DEJEAN

                                _/s/ Kenneth W. DeJean_______________
                                Kenneth W. DeJean (Bar Roll #: 4817)
                                Post Office Box 4325
                                Lafayette, LA 70502-4325
                                (337) 235-5294



                                WHALEY LAW FIRM


                                _/s/ John Randall Whaley____________________
                                JOHN RANDALL WHALEY (#25930)
                                BENJAMIN H. DAMPF (#32416)
                                6700 Jefferson Highway
                                Building 12, Suite A
                                Baton Rouge, LA 70806
                                Phone: 225-302-8810
